Title: To James Madison from Moses Carlton Jr. and Others, 3 March 1814 (Abstract)
From: Carlton, Moses Jr.
To: Madison, James


        § From Moses Carlton Jr. and Others. 3 March 1814, Wiscasset. “The office of District Attorney for the District of Maine having become vacant by the death of the Hon. Silas Lee, we would beg leave to recommend to your Excellencys notice the Hon. Erastus Foote of Camden, as a person well qualified to discharge the duties of that important office. Mr Foote has been in the practice of the Law thirteen years, in a section of the Country immediately connected with general commerce, & is of course well acquainted with maritime Law & commercial transactions. He is County Attorney for the County of Lincoln, has been a member of the Senate of Massachusetts, & resides in a central part of the District of Maine. Mr Foote is a man of high standing in society, in point of talents & information, integrity & moral rectitude; & his appointment to the office of District Attorney for the District of Maine, would be pleasing to all & peculiarly gratifying to the commercial class of its citizens.”
      